Citation Nr: 0917906	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-16 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for osteochondrosis of the 
tuberosity of the left tibia with moderate degenerative joint 
disease, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nardone, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1959 to March 
1961. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Regional 
Office (RO) that confirmed and continued the 10 percent 
evaluation in effect for osteochondrosis of the tuberosity of 
the left tibia with moderate degenerative joint disease.


FINDING OF FACT

The Veteran's left knee disability is manifested by pain, 
with flexion limited to 90 degrees at worst and extension 
limited to 5 degrees at worst; and the preponderance of the 
evidence fails to establish recurrent subluxation or lateral 
instability in the left knee joint.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
osteochondrosis of the tuberosity of the left tibia with 
moderate degenerative joint disease of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For an increased compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In a March 2005 letter, issued prior to the rating decision 
on appeal, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate his 
claim for an increased rating, including evidence from 
medical providers, statements from others who could describe 
their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity and 
additional disablement caused by his disabilities.  The 
letter informed the Veteran of what information and evidence 
he must submit and what information and evidence will be 
obtained by VA.  In addition, a March 2006 letter and a June 
2006 letter each further advised the Veteran of the necessity 
of providing medical or lay evidence demonstrating the nature 
and symptoms of his condition, the severity and duration of 
the symptoms, and the impact of the condition and symptoms on 
his employment.  These letter also provided examples of 
pertinent medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a higher rating.  Finally, these 
letters advised the Veteran of how the VA assigns an 
effective date and the type of evidence which impacts such.  
The case was last readjudicated in June 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the report 
of a VA examination, private medical records, and an opinion 
from a private physician.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The February 2006 statement of the 
case provided the relevant rating criteria for evaluating his 
left knee disability.  The Veteran has been an active 
participant in the claims process by providing medical 
evidence and argument.  Thus, the Veteran has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Id. at 594.  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008).

The Veteran contends that he is entitled to an increased 
rating for osteochondrosis of the tuberosity of the left 
tibia with moderate degenerative joint disease.  Such 
disability has been rated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5299-5260.  In a June 2006 
statement to the RO, the Veteran stated that he was in a 
considerable amount of pain, a lot more in the past year.  

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2008).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees; a 10 percent 
evaluation if flexion limited to 45 degrees; a 20 percent 
evaluation if flexion is limited to 30 degrees; and a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees; a 10 percent 
evaluation if extension is limited to 10 degrees; a 20 
percent evaluation if extension is limited to 15 degrees; a 
30 percent evaluation if extension is limited to 20 degrees; 
a 40 percent evaluation if extension is limited to 30 
degrees; and a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is knee impairment with slight recurrent 
subluxation or lateral instability, a 20 percent rating when 
there is knee impairment with moderate recurrent subluxation 
or lateral instability, or a 30 percent evaluation for knee 
impairment with severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and one rating 
for arthritis with limitation of motion (Diagnostic Codes 
5003 and 5010).  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  Another such 
opinion held that separate ratings under Diagnostic Code 5260 
(leg, limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension) may be assigned for disability of 
the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 
(2004).

Turning to the evidence, the Veteran underwent a VA joints 
examination in March 2005, during which the claims file was 
available and reviewed.  It was noted that the Veteran 
reported he was unable to stand for more than a few minutes 
and unable to walk more than a few yards.  It was noted that 
the Veteran does not use assistive devices to ambulate.  The 
Veteran reported the joint symptoms to be giving way, 
instability, pain, weakness, episodes of dislocation or 
subluxation several times a week, locking episodes less than 
once a year, effusion one time, affected joint motion and 
tenderness.  Upon physical examination, it was noted that 
joint motion was limited and that the limitation of motion 
was objectively confirmed.  Active range of motion was from 0 
to 90 degrees, and passive range of motion was from 0 to 100 
degrees.  Pain reportedly began at 0 degrees.  There was no 
additional limitation of motion on repetitive use.  There was 
also tenderness, painful movement, abnormal motion and 
guarding of movement. Crepitation and grinding of the left 
knee was also noted, however there was no instability.  X-
rays of the left knee showed moderate degenerative changes 
and that the medial aspect of the joint space is narrowed.  
The impression was moderate degenerative joint disease. 

The general occupational effect was reported as significant 
and the disability's impact on occupational activities 
included decreased mobility, problems with lifting and 
carrying, weakness or fatigue, and decreased strength.  The 
report stated that the Veteran was unable to perform the full 
duties of his previous position as a field manager and had 
taken another job.  It was reported that the left knee 
problem prevents exercise and sports, has a moderate effect 
on chores, shopping, recreation and traveling, has a mild 
effect on dressing, and no effect on feeding, bathing, 
toileting, and grooming. 

A private MRI of the left knee was performed in June 2005.  
The impression was thickened infrapatellar tendon at its 
insertion on the tibial tuberosity with mild inflammation in 
the adjacent deep infrapatellar bursa, mild chondromalacia 
and osteoarthritis in the patellofemoral joint compartment, 
mild osteoarthritis in the medial joint compartment, and mild 
soft tissue edema.  

In April 2006 the Veteran obtained a left knee evaluation 
from a private physician.  The physician stated that the 
Veteran reported to him that the Veteran had experienced pain 
in the left knee on a consistent basis for the previous two 
years.  He has difficulty standing from a seated position and 
has trouble going up and down stairs.  The stairs are worse 
if he is carrying objects.  The Veteran noted mild stiffness, 
occasional swelling and occasional locking and occasional 
giving way.  The Veteran stated that the knee feels as if it 
gives way about once a week.  The physician indicated that 
the June 2005 MRI of the left knee was available for his 
review.  Upon physical examination, the physician reported a 
range of motion of 5 to 95 degrees.  There is trace effusion.  
The Veteran is tender of firm mass over medial femoral 
condylar attachment of the medial collateral ligament.  There 
is no laxity on varus or valgus stresses at 0 and 30 degrees.  
The report indicates negative tests for Lachman and anterior 
posterior Drawer, and that there is palpable patellofemoral 
crepitation throughout range of motion.  The Veteran is 
neurovascularly intact and the skin is intact.  An X-ray 
taken prior to a previous right knee procedure was reviewed 
and showed is some slight marginal osteophyte formation, and 
narrowing of the medial joint space to 4 mm.  The diagnosis 
was left knee osteoarthritis with prior Osgood-Schlatters.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's osteochondrosis of the 
tuberosity of the left tibia with moderate degenerative joint 
disease is appropriately evaluated as 10 percent disabling.  
The objective findings of record do not reflect limitation of 
motion of the left leg to 30 degrees of flexion or 15 degrees 
of extension to warrant a rating in excess of 10 percent.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2008).  In this 
regard, the Veteran's left knee flexion has been shown to be, 
at worst, 90 degrees and his left knee extension has been 
shown to be, at worst, 5 degrees.  Indeed, his current range 
of motion does not support compensable ratings under 
Diagnostic Code 5260 and 5261.  Thus, the 10 percent rating 
presently assigned already takes into account his painful 
motion.  Further, the medical evidence of record does not 
demonstrate additional limitation of motion in response to 
repetitive motion that would support an increased evaluation.  
See DeLuca, supra; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 
4.45, 4.59 (2008).

With respect to Diagnostic Code 5257, although the Veteran 
has subjective complaints of instability and reports episodes 
of dislocation or subluxation several times a week, the 
medical evidence has failed to objectively document recurrent 
subluxation or lateral instability in the left knee.  There 
was no laxity on varus or valgus stresses at 0 and 30 
degrees, and Lachman's and Drawer's tests were both negative.  
Therefore, the Board concludes that the Veteran's left knee 
disability does not warrant a higher evaluation or separate 
compensable rating under that Diagnostic Code.  

The Board also has considered VA General Counsel Opinions 
regarding separate ratings for arthritis and instability of 
the knee under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 
23-97, VAOPGCPREC 9-98.  As noted above, instability has not 
been documented on clinical examination and the Veteran's 
arthritis was rated on the basis of limitation of motion 
under Diagnostic Code 5260.  Additionally, as the medical 
evidence has not demonstrated that either flexion or 
extension have been limited to a compensable degree, even 
when considering complaints of pain, separate ratings for 
limitation of extension and flexion are not warranted.  See 
VAOPGCPREC 9-2004.  Accordingly, the Board finds that 
separate ratings are not warranted.

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of his left knee disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for 
osteochondrosis of the tuberosity of the left tibia with 
moderate degenerative joint disease, which is appropriately 
evaluated as 10 percent disabling.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An increased rating for osteochondrosis of the tuberosity of 
the left tibia with moderate degenerative joint disease is 
denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


